UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7760



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIE HORTON,

                                            Defendant - Appellant.


                            No. 05-7863



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


WILLIE HORTON,

                                            Defendant - Appellant.


                            No. 05-7966



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus
WILLIE HORTON,

                                           Defendant - Appellant.


Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis III, District
Judge. (CR-89-180; CA-05-1166)


Submitted: March 30, 2006                      Decided: April 7, 2006

Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Horton, Appellant Pro Se.     Debra Sue Straus, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Willie Horton seeks to appeal three district court orders

dismissing as untimely his three motions filed pursuant to Fed. R.

Civ. P. 60(b).    The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.    28 U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 368-69, 374

n.7 (4th Cir. 2004). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel,

529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001). We have independently reviewed the record and conclude that

Horton has not made the requisite showing.

           Finally, in accordance with United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003), we construe Horton’s notices of

appeal and informal brief as a motion for authorization under 28

U.S.C. § 2244 (2000), to file a successive habeas corpus motion.

To obtain permission to bring a second or successive § 2255 motion,

a movant must show that his claim:     (1) “relies on a new rule of

constitutional law, made retroactive to cases on collateral review

by the Supreme Court, that was previously unavailable” or (2)


                               - 3 -
relies   on     newly   discovered     facts   that   tend   to   establish    the

movant’s innocence.       28 U.S.C. § 2244.       We conclude that Horton has

not satisfied either standard.

               Accordingly, we deny Horton’s implicit application for

leave to file a successive § 2255 motion, deny his motions for the

appointment of counsel filed in Appeal Nos. 05-7760 and 05-7863,

deny Horton’s motions for a certificate of appealability, and

dismiss the appeals.          We dispense with oral argument because the

facts    and    legal   contentions     are    adequately    presented    in   the

materials      before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                        DISMISSED




                                       - 4 -